IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
NORTHERN DIVISION
NO. 2:19-CR-00006-H-4

 

UNITED STATES OF AMERICA
Vv.
CODY GRANT BEAUMONT
ORDER OF FORFEITURE

WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the
defendant on June 6, 2019, and further evidence of record as presented by the
Government, the Court finds that the following property is hereby forfeitable
pursuant to 21 U.S.C. § 853, to wit:

(a) Taurus International, PT22 .22 caliber pistol, s/n ANE37604;

(b) Winchester, 12 caliber, shotgun, s/n L1571397; and

(c) any and all related ammunition;

AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the
United States is now entitled to possession of said personal property, pursuant to
Fed. R. Crim. P. 32.2(b)(3);

It is hereby ORDERED, ADJUDGED and DECREED:

1s That based upon the Memorandum of Plea Agreement as to the
defendant, the United States is hereby authorized to seize the above-stated personal
property, and it is hereby forfeited to the United States for disposition in accordance
with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

1
accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the
defendant upon entry.

2. That upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is directed to incorporate a reference to this Order of
Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

 

SO ORDERED. This _/> day of a 2019.
Jit)
MALCOLM J/ HOWAR

Senior United States District Judge
